        Case 1:16-cr-00521-JSR Document 119 Filed 02/21/19 Page 1 of 8

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The S1lv10 J Mollo Bwlding
                                                      One Samt Andrew's Plaza
                                                      New York, New York 10007



                                                      Februaq 17, 2019                       --·

VIA EMAIL

The Honorable Jed S. Rakoff                                         l:.LECTRONICALLY FILED
United States District Judge                                        DOC#:~~----,-.-..,._""1"1-.,.,......
Southern District of New York                                       DATEFll..ED:
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Andy Gyamfi, S6 16 Cr. 521 (JSR)

Dear Judge Rakoff:

        As discussed at the final pretrial conference in the above-captioned case, the Government
writes to provide additional detail regarding Witness-4's identifications of "Twin" in the days
following Carlos Vargas's murder. As the Court is aware, Witness-4 is expected to testify that he
was present at the time of the attempted robbery, and observed "Twin" to be the person who shot
and killed Vargas.

        Relevant here, the Government believes the evidence at trial will establish that after
medical examiner personnel removed Vargas's body from 2466 Marion Avenue on April 28, 2016,
Witness-4 left the area due to concerns that he would face liability as a result of his own marijuana
dealing. Five days later, on or about May 3, 2016, Witness-4 was advised by a family member
that the police were looking to question him with regard to the homicide. Despite concerns
regarding his own criminal culpability, Witness-4 decided to assist the investigation into his
friend's death, and conducted his own online research via social media to locate an image of the
person he had seen that night-the person he knew only as "Twin"-so he could bring that picture
to the police. Notably, Witness-4 found such a photograph by viewing the social media profiles
of friends he shared in common with "A-Y"-the defendant, Andy Gyamfi.

        The picture Witness-4 located and provided to the police on May 3, 2016 is a group photo
depicting six individuals-three on the top row, and three on the bottom. That picture is attached
hereto as GX 331. Witness-4 identified "Twin" to the detective as the person in the middle back
row. That same day, Witness-4 showed the detective a page from "Twin's" Instagram account, an
account registered under the name "blackvanderbilt." That page is attached hereto as GX 332.
        Case 1:16-cr-00521-JSR Document 119 Filed 02/21/19 Page 2 of 8

 February 17, 2019
 Page 2

       A few days later, on May 9, 2016, Witness-4 returned to the police precinct. He was asked
to view an additional photograph, and identified that photograph as depicting the person he knew
as "Twin" by marking the photograph and signing at the bottom. This picture is attached hereto as
GX333.

        Finally, on June 7, 2016, Witness-4 returned to the precinct to view a six-pack photo array.
From that six-pack, he again identified the person he knew from the murder, "Twin," as being in
the sixth position in the array. That photoarray is attached hereto as GX 334.

        As these exhibits make clear, in no case did Witness-4 provide only a verbal identification
of the person he saw the night of Vargas's death. Instead, each statement was made directly to
law enforcement, and each statement was coupled with an identifying record-either a photograph
that depicted Dwaine Collymore or, in the case of the Instagram page, social media information
for an account that the Government will establish at trial was under the control of Collymore.

        As the defense acknowledged in their response brief, "[w]hen that evidence constitutes
statements made regarding an identification, those statements are admissible as non-hearsay
evidence, unless the 'identification is, 'so unnecessarily suggestive and conducive to irreparable
mistaken identification that [the defendant] was denied due process of law."' (Def. Resp. at 10,
Dkt. No. 94 (quoting United States v. Salameh, 152 F.3d 88, 125 (2d Cir. 1998)).) The defense
does not argue that Witness-4's prior identifications to law enforcement, each made with
accompanying documentary evidence, run afoul of this proscription, or would there be any merit
to such an argument. See, e.g., United States v. FNU LNU, 578 F. App'x 27, 28 (2d Cir. 2014)
(affirming admission of witness testimony about prior identification of photographs from family
photo albums). For the reasons already stated in the Government's briefing, the Government
should be permitted to elicit Witness-4' s prior identifications to Jaw enforcement at trial.



                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                                  By: _Isl_ _ _ _ _ __
                                                     Jessica Fender
                                                     Maurene Corney
                                                     Assistant United States Attorneys
                                                     (212) 637-2276 I 2324
Case 1:16-cr-00521-JSR Document 119 Filed 02/21/19 Page 3 of 8
           Case 1:16-cr-00521-JSR Document 119 Filed 02/21/19 Page 4 of 8
Trini (@blackvanderbilt) • Instagram photos and videos                   Page 1 of2




                                       Search       Search




                  blackvanderbilt          !   FOLLOW     J

                 Trinl The seed must grow regardless Of the fact that its planted in stone
                 Q REALRICHMUSICQ youtu.be/hHwQjRgGwGM
                 98 posts    1,166 followers      1,466 following




                                                                                                        I
                                                                                                        I
                                                                                                        I
                                         This Account is Private                                        II
                                   Request to follow blackvanderbilt to
                                      see their phptos and videos.                                      t
                                                                                                        I
                                                                                                        I
                                                                                                        I

                                                                                                        I


     ABOUT US   SUPPORT     BLOG   PRESS    API    JOBS
                PRIVACY   TERMS    LANGUAGE
                                           © 2016 INSTAGRAM




https://www.instagram.com/blackvanderbilt/                                                   5/3/2016
Case 1:16-cr-00521-JSR Document 119 Filed 02/21/19 Page 5 of 8
                                                             Pagel of l
                          Case 1:16-cr-00521-JSR Document 119 Filed 02/21/19 Page 6 of 8

            PHOTO ARRAY PRE-VIEWING INSTRUCTIONS REPORT
            PO 373-112 (Rev. 10-11)



                            Crime Committed                                                  Date of Crime

2016-046-03959              MURDER                                                          04/28/2016
Location of Crime

2466 MARION AVENUE Afff# 2-C
Photo Am!sy Date    Tme     Location

06/06/2016          12:50 2120 RYERAVENUE
Witness' Name                                                                         Was Witness Transported

WINSfON DESGOUTTES                                                                     D    Yes
Transporting Officer's Rank/Name                                   Command                  Tax No;

N/A                                                                N/A                       N/A
Photo Array Admlnistrator'S Rank/Name                              Comrn,and                Tax No.




      • As part of the ongoing investigation into a crime that occurred at 2466 MARION AVENUE
      APT# 2-C (Location) on 04/28/2016 (Date), you are about to view a photo array.

      • It consists of six photographs of indMduals. Each photograph has a number underneath the
      photograph.
      •Take whatever time you want to view the photo array.
      • The perpetrator may or may not be among the pictures.
      • Do not assume that I know who the perpetrator may be.
      • Do not ask me or anyone else in the room for guidance d~ring the procedure.
      •Individuals presented in the photo array may not appear ex<;actly as they did on the date Of
      the incident because features such as head and facial hair are subject to change.
      • Photographs may not always depict the true complexion of a person; it may be llghter or
      darker than shown in the photo.
      • Pay no attention to any markings that may appear on the photos, or any other difference in
      the type or style of the photographs.
      • Do not discuss with other witnesses what you see, say or do during this procedure.
      • After you have had an opportunity to View the photo array I will ask you the following three
      questJons:
          1. Do you recognize anyone?
          2. If you do, what is the number of the person you recognize?
          3. From where do you recognize the person?
      • I may ask you follow-up questions.

The above instructions have been read to me:
Prepared by (Rank, Name Printed)                           Tax No.             Qnd.                   Date Pre...@Ed
                                                                                                        35U3-013
DT3 VIVIAN      MORALESB~LL                                t   ~     ;:1       269                    06/06/2016
                Case 1:16-cr-00521-JSR Document 119 Filed 02/21/19 Page 7 of 8



                     New York City Police Department

                                         Photo Array
Index # 350185                                                          Photo Unit Array #16-0694




1 _ _ _ _ __                            2 _ _ _ _ __                    3 _ _ _ _ __




4 _ _ _ _ __                            5 _ _ _ _ __

Identification made:    JvES          D NO                  Photo selected:   #   -~6___
D~te   of Identification Procedure:    ffJk;f>
                                          /
                                               1I d-C!Jt'
                                               I
                                                                     OZ / S¢ h r-r.
                          Case 1:16-cr-00521-JSR Document 119 Filed 02/21/19 Page 8 of 8
               PHOTO ARRAY VIEWING REPORT
               PO 373-154 (Rev. 10-11)



                                                                Administrat:or
                                                                DT3 VIVIAN MORALESBELL
lnte rpreter                                                                                         Command
Used?
                          No                                                                         N/A
If Interpreter ls Not a Member of the Service, List Name, Address and Telephone No.
N/A
list any Additional Members ofthe seMce Present:
                                                                          Rank/Name                                     Tax No.       Cmd.
                                                                                                                         V\D N ·       Vl l)   {\-(, •


Instructions to the Administrator Showing the Photo Array:
     • Remain neutral. Do not comment on the identification before, during or after the identification procedure.
     • Place the photo array in a closed letter-size manna·folder when handing it fa the witness.
     • Stand out of the witness' line of sight, where practical, but still observe the witness as the witness views
       the photo array.
     • So as not to distract the witness, do not comment during identification procedure.


Did you recognize anyone in the photo array?            \j              e5 -----c;,,,______________
If so, what is the number of the person that you-re-CCk-1-g..::;.ni-ze-?-.

From where do you recognize that person?




Record words and gestures of the witness:




If the Witness Gives a Vague Answer                        (for example: "I think it is. .. " or "It might be... ·~
Then say the following: You said
                                                                   (insei't Witness' words, e.g., 11think ft Is•• .')

What do you mean by that? (record the witness' answer)



                                                                                                                                                         I!'
Date:                                    Time:   ~f/5 ~                    Witness Signature                                                             I
                                                             ~                                                                                           I
Do not discuss with any other witness what you observrKI or sllld during this Identification procrK/ure.                                                l
Prepared by (Rank, Name Printed)                                                                                                  oaOPrepa !J 6 '>o If. j
DT3 VIVlAN MORALESBELL
                                                                                                                                                         '
